*456The opinion of the court was delivered by
Kingman, C. J.:
Attached to the petition in error is a paper purporting to be a copy of a “ case made.” It is not signed by the judge, nor made a part of the record in any way. A motion is made by the defendant in error to dismiss the petition in error, because the paper attached thereto is not a record, nor authenticated as the law requires in a “ case made.” The plaintiff in error interposes a motion suggesting a diminution of the record and asking leave to have the same perfected by obtaining the signature of the judge of the proper district court to the “case made.” As the time in which a case made could be perfected appears, from the paper, to have expired on the 25th of December, it may be very questionable whether the plaintiff in error has not by his laches lost all possibility of now making a case for-this court. But waiving that question till it arises, it is enough to say, on this motion, that there is nothing to amend by. There is no record here. It is not a case of diminution of record, or imperfect record, but a total want of it. The motion to perfect the record is overruled, and the petition in error dismissed.
All the Justices concurring.